arNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Examiner acknowledges that the request for corrected drawings in the Corrected Notice of Allowability mailed 3/8/2022 was made in error, as the Applicant had already made the required changes to the drawings in the drawings filed 12/23/2021. Therefore, the Examiner withdraws the request for corrected drawings, and accepts the drawings filed 12/23/2021.  
Response to Amendment
The amendment filed October 7, 2021 has been entered.
Claims 7-15 and 17 remain pending in the application, with claims 7-11 and 17 being examined, and claims 12-15 deemed withdrawn. Claims 18-20 are newly added and are pending and examined in the application. Claims 1-6 and 16 are canceled.
Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 7/27/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Gerald Hespos on 12/8/2021.
The application has been amended as follows: 
Claims 12-15, non-elected without traverse, have been canceled without prejudice to filing a division application.
The Specification has been amended as follows:

Pg. 15, Ln. 25 of the Specification has been amended as follows:
	Figure 2 shows the device shown in Figure 1

Claims 7-10, 17, and 20 have been accepted and remain as originally presented.
The claims have been amended as follows:

Claim 11 has been amended as follows:
	11. (currently amended) The device according to claim 18, wherein the medium chamber vent line (19) of the device (1; 2; 3; 4; 5) has a region that is selectively closable.

Claim 18 has been amended as follows:
	18. (currently amended) A device configured to carry out a bacteria challenge test on a sample (100) of a disposable component, the device comprising: 

	a medium chamber (10) connected to the outer peripheral region of the sample holder (20) so that the medium chamber (10) and the first surface of the sample (100) form a medium chamber internal space (11), a medium chamber inlet (15) extending into the medium chamber internal space (11) and configured to introduce a liquid culture medium into the medium chamber internal space (11), and a medium chamber vent line (19) extending from a side of the medium chamber (10) opposite the sample holder (20) and being configured to vent the medium chamber internal space (11); 
	a suspension chamber (50) connected to the outer peripheral region of the sample holder (20) so that the suspension chamber (50) and the second surface of the sample (100) form a suspension chamber internal space (51), a suspension chamber inlet (55) extending into the suspension chamber [[(10)]] (50) and configured to introduce a liquid suspension into the suspension chamber internal space [[(11)]] (51), and a suspension chamber vent line (59) extending from a side of the suspension chamber [[(10)]] (50) opposite the sample holder (20) and being configured to vent the suspension chamber internal space [[(11)]] (51); and 
	an orienting device (40) having a pivot [[axis]] device engaged with the sample holder (20) and passing through a plane of the sample holder (20), the orienting device (40) being configured for rotating the sample holder (20) between a first orientation where the first surface of the sample faces up and the medium chamber vent line (19) is substantially at a highest point of the device and a second orientation where the second surface of the sample 

Claim 19 has been amended as follows:
	19. (currently amended) The device according to claim 18, wherein the sample holder (20) has a plug element configured for connection with at least one of the medium chamber (10) and the suspension chamber (50).

REASONS FOR ALLOWANCE
Claims 7-11, 17, 18, 19, and 20 have been renumbered as claims 2-6, 7, 1, 8, and 9, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Flaconneche et al. (Translation of FR Pub. No. 2960972; hereinafter Flaconneche; already of record) and Piombini et al. (US Pub. No. 2009/0320564; hereinafter Piombini; already of record) teach a device having upper and lower vented chambers similar to that claimed. However, Flaconneche and Piombini do not teach, either alone or in combination with the art with motivation to combine, an orienting device having a pivot device engaged with a sample holder and passing through a plane of the sample older, the orienting device configured to rotate the sample holder between a first orientation where the first surface of a sample faces up and a medium chamber vent line is substantially at a highest point of the device and a second orientation where the second surface of the sample faces up and a suspension chamber vent line is substantially at a highest point of the device. Flaconneche and Piombini do not 
	Sharma et al. (US Pub. No. 2014/0060159; hereinafter Sharma; already of record) teaches a device that can be pivoted similar to that claimed. However, Sharma does not teach, either alone or in combination with the art with motivation to combine, a medium chamber connected to the outer peripheral region of a sample holder that forms a medium chamber internal space with a first side of a sample, the medium chamber including a medium chamber vent line, and a suspension chamber connected to the outer peripheral region of the sample holder that forms a suspension chamber internal space with a second side of the sample, the suspension chamber including a suspension chamber vent line. Sharma does not teach a device with upper and lower vented chambers, and there is no reason to combine a device with upper and lower vented chambers to the device of Sharma, as the device of Sharma does not require both an upper and lower vented chamber to function properly.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                                                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798   

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798